Title: From James Madison to Gulian C. Verplanck, 23 March 1819
From: Madison, James
To: Verplanck, Gulian C.


Sir
Mar 23. 1819
The copy of the anniversary discourse which you were so obliging as to send me came to hand a few days ago. And I cannot return my thanks for the favor without expressing the pleasure with which I have perused a publication made so interesting by the subjects chosen for it, and so ornamental to American Literature, by the manner in which they are treated. Be pleased to accept Sir, my friendly respects
J M
 